Citation Nr: 1723121	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a vision disorder, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied service connection for diabetes, right ankle strain, high blood pressure/hypertension, hearing loss, vision disorder, post-traumatic stress disorder (PTSD), and baldness.  In September 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal in November 2012, which specifically limited the issues on appeal to entitlement to service connection for diabetes mellitus, high blood pressure/hypertension, hearing loss, PTSD, and a vision disorder.

In July 2013, the Veteran testified during  a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  Notably, during the hearing, the Veteran withdrew from appeal the claims for service connection for high blood pressure/hypertension and hearing loss.  

Of note, the AOJ also certified to the Board the issue of entitlement to service-connection for a right ankle strain, and the Veteran withdrew the same during his hearing before the Board.  Notably, however, as an appeal as to that issue had not been perfected, the Board never had jurisdiction over the matter.  
In February 2015, the Board granted the Veteran's claim for service connection for diabetes, and remanded the claims for service connection for PTSD and a vision disorder for further development.  In the remand, the Board directed the AOJ to clarify with the Veteran and his representative whether the Veteran intended to withdraw his claims for service connection for a vision disorder, to include as secondary to diabetes mellitus, hearing loss, and high blood pressure/hypertension from appeal.  

In an April 2015 statement, the Veteran stated that he wanted to continue his appeal for hearing loss.  In June 2015, the AOJ confirmed his request to continue his appeal for hearing loss, and scheduled him for VA audiology,  mental health, and vision examinations.  As the Veteran never explicitly withdrew from a appeal his claim for service connection, for a vision disorder, claimed as secondary to diabetes mellitus, the Board finds that this claim remains on appeal.

In a May 2016 rating decision, the RO granted the claim for service connection for PTSD.  This action resolved the claim for service connection for PTSD previously on appeal, and no downstream higher rating or effective date issue is currently before the Board.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paper, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.
.  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran has credibly asserted in service noise exposure, and currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

3.  Bilateral hearing loss was not shown during service or for many years thereafter; there are no credible assertions of continuity of symptoms of diminished hearing during and since service; and  the only competent, probative opinions to address rhe  question of etiology indicates that the Veteran's current bilateral hearing loss is not medically related to his active service, particularly, noise exposure therein.  

4.   The Veteran has not alleged, and the evidence does not indicate, that a vision disorder was not manifested during service or for many years thereafter; and the only medical opinion evidence to address the alleged relationship between a current vision disorder and service-connected diabetes mellitus (as alleged) weighs against any finding that the service-connected disability caused or aggravated a current vision disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a vision disorder, claimed as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an October 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the October 2009 letter meets the VCAA's timing and content of notice requirements.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to develop the claim, to include obtaining or to assisting in obtaining all relevant medical evidence relevant to the matters herein decided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and an October 2016 VA examination report.  Also of record, and considered in connection with the claim, is the transcript of the Board hearing, and various written statements provided by the Veteran, and by his representative, on his behalf.  There is no evidence or argument as to any deficiency in the assistance provided.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As for the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) (2015) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the hearing was legally sufficient.  

During the July 2013 Board hearing, the undersigned identified the claims on appeal.  In addition, information was solicited regarding the nature of the Veteran's disabilities and why it was believed that his current disabilities were a result of or incurred during service.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the Board directed further development of the claims, pursuant to the Board remand in February 2015.

The Board is also satisfied that the AOJ has complied with its February 2015 remand directives as they pertain to the claims for service connection for bilateral hearing loss and a vision disorder, to include as secondary to diabetes mellitus.  In this regard, as directed by the Board, additional VA treatment records were requested as was sufficient information and authorization to enable the AOJ to obtain additional evidence pertinent to the claim, and the Veteran was afforded a VA auditory and vision examinations in July 2010 and January 2016, with an opinion being provided by the examiner, as requested.  Thus, the Board finds that the examiners and AMC substantially complied with the Board's January 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  After a receipt of additional VA and private records, the AOJ readjudicated the claim, as directed (as reflected in the May 2016 Supplemental SOC (SSOC)). Thereafter, the Veteran's representative responded, indicating that there was no further evidence or argument to provide, and a requested that the matter be immediately returned to the Board. 

In June 2015, the AOJ scheduled the Veteran for audiology  mental health, and vision VA examinations. The Board finds that the examination reports and opinions contained therein re sufficient in regards to the Veteran's bilateral hearing loss and vision disorder, as they are predicated on consideration of the medical records in the Veteran's claims files, to include the Veteran's statements, and documents that the examiner conducted a full physical examination of the Veteran.  As noted above, the claim for PTSD was resolved in May 2016.  Therefore, VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, 11 Vet. App. at 268.

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

Accordingly, the Board finds that the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on each claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999).

Service connection may be presumed for certain chronic diseases, including organic diseases of the central nervous system, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is available for hearing loss as it is considered an organic disease of the nervous system.  See 38 C.F.R. § 3.384 (2016). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit has clarified that establishing service connection on the basis of continuity of symptoms (in lieu of a medical opinion) is limited to diseases listed in 38 C.F.R. § 3.309(a).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(B) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss results from in-service noise exposure.

In addition to the basic legal authority governing service connection claims, cited above, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).
Notably, the absence of evidence that a  Veteran exhibited hearing loss during service is not fatal to a claim for service connection.  The governing  legal authority does  do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence, several audiograms reflecting audiometric testing results are of record.

Upon entrance during the Veteran's first period of active service, on examination in November 1967, audiometric testing revealed the following pure tone thresholds, in decibels.:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
X
0
Left
0
0
0
X
0

Near separation, in August 1970, audiometric testing revealed the following pure tone thresholds, in decibels results:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
0
X
15
Left
5
0
5
X
15

In the August 1970 report of medical examination, the examiner noted that the Veteran's ears and drums were normal.  In the August 1970 report of medical examination, the Veteran denied hearing loss.  

Post service, during his July 2010 VA examination, the Veteran reported progressively decreased hearing bilaterally since service.  He reported that he must increase the television volume, and noted that he had difficulty hearing others at work.  He reported that his military occupational specialty's (MOS) included artillery, stockyard guard, and teletype operation.  He stated that he used eight inch guns without hearing protection devices.  He also reported that his work history included employment as an inspector of carpet padding for 15 years where hearing protection was not required.  He noted imbalance for over 10 years, but denied vertigo or falls.   

On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
50
25
25
20
50
Left
50
30
25
20
25

His speech recognition scores were  96 percent for the right ear and 96 percent for the left ear.  Tympanometry testing was within normal limits bilaterally.  Word recognition scores were excellent bilaterally.  The examiner found that the Veteran had hearing well within normal limits at discharge.  For that reason, he opined that it is less likely than not that his current hearing loss was incurred during military service.

During his January 2016 VA examination, the Veteran reported that he had difficulty "hearing over things," such as the fan, background noise, and the television.  He stated that he had to ask people to repeat themselves.  He also reported noise exposure to M-14 artillery and eight inch guns without hearing protection devices.  Audiometric testing was conducted which revealed the following results:
  
Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
45
35
35
30
60
Left
45
25
20
30
35
  
His speech recognition score was 80 percent for the right ear and 72 percent for the left ear.  He was diagnosed with sensorineural hearing loss in the frequency range of 500-4000 Hz in his right ear, and sensorineural hearing loss in the frequency range of 500-4000 Hz in his left ear.  The examiner found that his right ear indicated a mild/moderate sensorineural hearing loss sloping to severe at eight kHz with good word recognition scores.  His left ear indicated a mild/moderate sensorineural hearing loss with fair word recognitions scores which have declined since 2010.  His otoscopy was clear bilaterally and bilateral tympanograms were hypercompliant.  The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  His rationale was that the Veteran's hearing was within normal limits bilaterally in November 1967 and August 1970.  He noted that the Veteran had no hearing complaints.  He recognized that the Veteran was exposed to noise; however, based on the history of audiometric testing results and the Veteran's statements, he found that his current hearing loss was not incurred during his military service.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for bilateral hearing loss is not warranted.

The Board notes that post-service testing results in July 2010 and January 2016 indicate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  Thus, competent evidence establishes that the Veteran has the currently claimed disability.  
The Board also finds that the Veteran has competently asserted in-service noise exposure.  The Veteran reported that his MOS's included work as a field army man, teletype operator, and artillery.  He further reported that he spent a year firing artillery and caliber machine guns with no ear plugs available.  As the Board has no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts the Veteran's assertions, as to his noise exposure, as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Here, the Veteran's likely noise exposure establishes in-service injury.

Notwithstanding the above, the claim must, nonetheless, be denied, because the evidence does not persuasively establish that there exists a medical nexus, or relationship, between the Veteran's current hearing loss and service, to include his likely in-service noise exposure.
s 
As noted,  no  bilateral hearing loss was shown in service nor was such competently and credibly indicated for many years thereafter.  The evidence of record first documents hearing loss to an extent recognized as a disability by VA bilaterally in the July 2010 VA examination, forty years after separation from service-despite any lay  current assertions advanced in connection with the current claim for monetary benefits.    of as to the onset and continuity of symptoms of diminished hearing during and since service.  , 
To the extent that, in connection with the current claim, the Veteran has alleged experiencing symptoms of diminished hearing in service, and a continuity of such symptoms since military service, the Board finds that such is inconsistent with his August 1970 report of medical history, which was completed at the time of his separation from service, wherein he specifically denied any ear problems or hearing loss.  Furthermore, during his July 2010 VA examination, he reported that he was an inspector of carpet padding for 15 years where hearing protection was not required.  

Given the above, and the  absence of any such documented complaints for many years post service, the Board finds that any current assertions as to the onset and continuity of symptoms of diminished hearing-advanced while seeking compensation benefits from VA-are not deemed credible.    See, e.g., Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this case,  In this case, hearing complaints were first documented in the Veteran's August 2009 application for compensation, and hearing loss disability was not medically shown until the  the July 2010 VA examination.  The record is devoid not only of any evidence of hearing loss for VA compensation purposes, but does not reflect any documents complaints of diminished for many years after service-factors  that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, on the question of whether there exists a medical nexus between current bilateral hearing loss and service, the medical opinions of record are is adverse to the claim.  

The  July 2010 examiner opined  that it was less likely than not that bilateral hearing loss was related to service.  As rationale, the examiner correctly noted that hearing testing from November 1967 and August 1970 showed normal hearing for all frequencies bilaterally.    Likewise the January 2016 VA examiner opined that it was less likely than not that bilateral hearing loss was related to service.  As rationale, the examiner acknowledged the that the Veteran had noise exposure due to his MOSs, but noted that the Veteran's hearing was within normal limits bilaterally in November 1967 and August 1970, with no complaints of hearing loss.noted  

Both VA examiners offered clear opinions as to why the Veteran's bilateral hearing loss was not related to military service with stated rationale , and these opinions were provided after examination of the Veteran and review of his claims file.  As such, the Board accepts these opinions as probative of the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet App. 120, 124 (2007).Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current bilateral hearing loss and service-and the Veteran has not presented or identified any such supporting evidence or opinion.  Thus, the only medical opinions addressing the etiology of current bilateral hearing loss resulted in conclusions that weigh against a finding of service connection for bilateral hearing loss.

Furthermore, to whatever extent the Veteran attempts to establish the etiology of his bilateral hearing on the basis of his own lay assertions, alone, such attempt must fail.  The Veteran stated that his MOS's, in particular his duty with artillery, caused his bilateral hearing loss.  However, the matter of the  etiology of the complex disability here is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana, 24 Vet. App. at 438.  See also Davidson, 581 F.3d at 1316.  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.  As indicated, the opinions of the VA examiners are the only competent, probative opinions on this point, and they weigh against the claim.

For all the foregoing reasons, the Board finds that service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56


B. Vision Disorder

The Veteran contends that his vision diagnoses are related to his service-connected diabetes mellitus or, in the alternative, directly related to service. 

The Veteran's service treatment records (STRs) include the report of November 1967 enlistment medical examination reflecting a normal clinical evaluation for his eyes (general), pupils, ocular motility, and normal ophthalmoscopic testing.  His vision was noted to be 20/20 for his right and left eye.  In the November 1967 report of medical history, the Veteran reported no eye trouble.  An August 1970 report of medical examination noted a normal clinical evaluation for his eyes (general), pupils, ocular motility, and normal ophthalmoscopic testing.  In the August 1970 report of medical history, the Veteran, again, reported no eye trouble.  

In the July 2010 VA examination for diabetes mellitus, the examiner noted that the Veteran did not have any diabetic eye abnormalities.  

Post service treatment records also include treatment records from Hines VA Hospital which reference a complaint of sudden onset of blurred light in December 2010.  The Veteran described it as looking through dense fog in the morning, specifically in his left eye.  The examiner noted that no evidence of diabetic retinopathy in observable fields was noted on his last examination in November 2009.  The Veteran was diagnosed with uveitis in the left eye.  

A January 2016 VA examination report reflects that the Veteran has a current diagnosis of acute iritis, left eye; nuclear sclerotic cataract, both eyes; vitreous degeneration, both eyes; and optic cup asymmetry.  The examiner noted that past ophthalmic history is significant for a single episode of idiopathic anterior uveitis of the left eye, diagnosed in December 2010, which was resolved within several weeks of treatment.  The Veteran has not experienced any recurrent episodes of uveitis since that time.  The Veteran also had bilateral incipient nuclear sclerotic cataracts that were documented in December 2010.  Additional ophthalmic history is significant for bilateral vitreous floaters, and bilateral posterior vitreous detachment in February 2013.  An examination in September 2015 revealed optic disk cup asymmetry, but further evaluation with optic nerve and retinal nerve fiber imaging revealed his eyes to be normal bilaterally.  

Upon examination, the Veteran's pupils were round and reactive to light.  He did not present with afferent pupillary defect, anatomical loss, astigmatism, diplopia, extremely poor vision, or blindness of either eye.  Tonometry testing revealed his right eye pressure to be 15, and left eye pressure to be 17.  An external examination of his lids and lashes; conjunctiva/sclera; cornea; anterior chamber; iris; and fundus were all normal bilaterally.  An examination of his lens revealed mild 1+ nuclear sclerosis bilaterally.  He had no visual field defect, no scotoma, and no legal statutory blindness.  

The examiner concluded that despite the Veteran's history of diabetes mellitus, there was no diabetic retinopathy or other ophthalmic complications of diabetes mellitus found on the current examination.  He noted that the Veteran had an episode of idiopathic anterior uveitis in 2010, which resolved without recurrence.  The examiner opined that the etiology of anterior uveitis in his case is unknown, but more likely than not the condition was not aggravated by or a complication of diabetes mellitus.  As rationale, the examiner stated that his opinion is based on a general lack of association of anterior uveitis with diabetes mellitus.  He further explained that there were no abnormal findings on the current examination, which might represent sequelae of uveitis.  The examiner also opined that the etiology of posterior vitreous detachment is unknown, but more likely than not the condition was associated with advancing age and was not a complication of diabetes mellitus.  The examiner opined that the exact etiology of the Veteran's early nuclear sclerotic cataracts is unknown, but more likely than not the development was associated with advancing age and was not a complication of diabetes mellitus.  Finally, the examiner found that optic disk cup asymmetry more likely than not was developmental and was not a complication of diabetes mellitus because of a lack of a known association of diabetes mellitus and optic nerve asymmetry.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for a vision disorder is not warranted.

At the outset, the Board notes that the Veteran does not contend, and the evidence does not suggest, that the Veteran experienced a vision disorder during service. Rather, in his August 2009 application for compensation and thereafter, the Veteran specifically contends that his vision disorders are due to his service-connected diabetes mellitus.  The legal authority governing service connection on a direct basis is therefore not for application.

In the January 2016 medical opinion, the examiner offered a clear opinion as to why each vision diagnosis was not caused or aggravated by his service-connected diabetes mellitus.  The examiner offered a rationale to support each opinion after a thorough review of the Veteran' claims file.  The examiner explained that anterior uveitis generally has a lack of association with diabetes mellitus; his posterior vitreous detachment and nuclear sclerotic cataracts were associated with advanced age; and optic disk cup asymmetry had a lack of a known association with diabetes mellitus.  The examiner offered a cogent opinion supported by a detailed rationale. As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Significantly, there is no contrary probative medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between a current vision disorder d service-and neither the Veteran nor his representative has  presented or identified any such supporting evidence or opinion.  Thus, the only medical opinion addressing the etiology of his vision disorders resulted in a conclusion that weighs against a finding of service connection for the claimed vision disorders.

Furthermore, to whatever extent the Veteran attempts to establish the etiology of his vision disorders on the basis of his own lay assertions, alone, such attempt must fail.  Other than the application for compensation, the Veteran has made no further contentions regarding whether vision disorders are a result of service.  However, matters of diagnosis and etiology of the complex disability here is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana, 24 Vet. App. at 438.  See also Davidson, 581 F.3d at 1316.  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.  As indicated, the opinion of the VA examiner is the only competent, probative opinion on this point, and that only weighs against the claim.

For all the foregoing reasons, the Board finds that service connection for vision disorders must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 553-56.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for vision disorder is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


